     Case 3:20-cv-00009-L-MDD Document 62 Filed 08/04/21 PageID.353 Page 1 of 2



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   BRITTANY SEBASTIAN,                                 Case No.: 3:20-cv-9-L-MDD
10                                      Plaintiff,
11   v.
                                                         ORDER ON MOTION FOR LEAVE
12   ONE BRANDS LLC,                                     TO AMEND (ECF 58)
13                                    Defendant.
14
15         Pending before the Court is Plaintiff’s motion for leave to file an amended
16   complaint. (ECF 58). There is no opposition. (See Docket). The Court decides the matter
17   on the papers submitted without oral argument. Civ. L. R. 7.1. For the reasons stated
18   below, the Court GRANTS the motion.
19         Under Federal Rule of Civil Procedure 15(a), courts “should freely give leave
20   when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied with
21   extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
22   Cir. 2003).
23         In general, when ruling on a motion to amend, courts consider: undue delay, the
24   movant’s bad faith, prejudice to the opposing party, whether the movant previously
25   amended their complaint, and futility of amendment. Foman v. Davis, 371 U.S. 178, 182
26   (1962); Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). The most important
27   factor is prejudice. Eminence Capital, 316 F.3d at 1052. Absent that, or a strong showing
28

                                                     1

                                                                              3:20-cv-9-L-MDD
     Case 3:20-cv-00009-L-MDD Document 62 Filed 08/04/21 PageID.354 Page 2 of 2



 1   of the other factors, there is a “presumption . . . in favor of granting leave to amend.” Id.
 2   (emphasis original).
 3         Plaintiff requests leave to (1) remove the claims related to sugar, (2) add
 4   allegations about nutritional facts and changes that were made after the lawsuit was filed,
 5   (3) remove the claim for injunctive relief, (4) add a claim for catalyst fees, and (5)
 6   reassert claims against The Hershey Company. (ECF 58).
 7         Plaintiff’s request is timely. There is nothing to suggest Plaintiff is acting in bad
 8   faith. There is also nothing to suggest Defendant will suffer undue prejudice if the
 9   complaint is amended. The case is in its early stages. Moreover, this is the first request
10   for leave. And the proposed amendments are not futile. Therefore, the Court GRANTS
11   the motion. Plaintiff has until August 9, 2021 to file the proposed First Amended
12   Complaint (ECF 58-3, Exhibit B).
13         IT IS SO ORDERED.
14   Dated: August 4, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2

                                                                                3:20-cv-9-L-MDD
